     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 1 of 9 Page ID #:55


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: GEORGE AVALOS
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No. 5:20-cv-02491-KK
     GEORGE AVALOS, an individual,
12                                            First Amended Complaint For
13                    Plaintiff,              Damages And Injunctive Relief For:

14   v.                                        1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
                                                  ACT OF 1990, 42 U.S.C. §12181 et
16   CAESAR’S II DELICATESSEN,                    seq. as amended by the ADA
     INC., a California corporation; S. A.        Amendments Act of 2008 (P.L. 110-
17
     CAMP COMPANIES, a California                 325).
18   corporation; ERIC AVALOS
     FELIX, an individual; and DOES 3-         2. VIOLATIONS OF THE UNRUH
19
     10, inclusive,                               CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21                   Defendants.
22

23
           Plaintiff, GEORGE AVALOS (“Plaintiff”), complains of Defendants
24
     CAESAR’S II DELICATESSEN, INC., a California corporation; S. A. CAMP
25
     COMPANIES, a California corporation; ERIC AVALOS FELIX, an individual; and
26
     Does 3-10 (“Defendants”) and alleges as follows:
27
                                             PARTIES
28
           1.    Plaintiff is substantially limited in performing one or more major life
                                               1
                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 2 of 9 Page ID #:56


 1   activities, including but not limited to: walking, standing, ambulating, and sitting.
 2   As a result of these disabilities, Plaintiff relies upon mobility devices, including at
 3   times a wheelchair, to ambulate. With such disabilities, Plaintiff qualifies as a
 4   member of a protected class under the Americans with Disabilities Act, 42 U.S.C.
 5   §12102(2) as amended by the ADA Amendments Act of 2008 (P.L. 110-325)
 6   (“ADA”) and the regulations implementing the ADA set forth at 28 C.F.R. §§
 7   36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility and prior to
 8   instituting this action, Plaintiff suffered from a “qualified disability” under the ADA,
 9   including those set forth in this paragraph. Plaintiff is also the holder of a Disabled
10   Person Parking Placard.
11         2.     Plaintiff is informed and believes and thereon alleges that Defendants S.
12   A. CAMP COMPANIES, a California corporation, owned the property located at
13   4703 Wilson Rd., CA 93309 (“Property”) on or around November 7, 2020 upon
14   which Caesar’s II Italian Delicatessen (“Business”) is located.
15         3.     Plaintiff is informed and believes and thereon alleges that Defendants
16   ERIC AVALOS FELIX, an individual, currently own the Property.
17         4.     Plaintiff is informed and believes and thereon alleges that Defendant
18   CAESAR’S II DELICATESSEN, INC., a California corporation, owned, operated,
19   and controlled the Business located at the Property on November 7, 2020.
20         5.     Plaintiff is informed and believes and thereon alleges that Defendant
21   CAESAR’S II DELICATESSEN, INC., a California corporation, owns, operates,
22   and controls the Business located at the Property currently.
23         6.     The Business is a deli open to the public, which is a “place of public
24   accommodation” as that term is defined by 42 U.S.C. § 12181(7).
25         7.     Plaintiff does not know the true name of DOE Defendants, that may be
26   related to the Business and/or Property. Plaintiff is informed and believes that each
27   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
28   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
                                                2
                                    FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 3 of 9 Page ID #:57


 1   the true names, capacities, connections, and responsibilities of the Defendants and
 2   Does 1 through 10, inclusive, are ascertained.
 3                               JURISDICTION AND VENUE
 4          8.     This Court has subject matter jurisdiction over this action pursuant
 5   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 6          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 7   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 8   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 9   federal ADA claims in that they have the same nucleus of operative facts and
10   arising out of the same transactions, they form part of the same case or controversy
11   under Article III of the United States Constitution.
12          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
13   real property which is the subject of this action is located in this district and because
14   Plaintiff's causes of action arose in this district.
15                                FACTUAL ALLEGATIONS
16          11.    Plaintiff went to the Business on or about November 7, 2020 for the
17   dual purpose of purchasing a beverage and to confirm that this public place of
18   accommodation is accessible to persons with disabilities within the meaning federal
19   and state law.
20          12.    Unfortunately, although parking spaces were one of the facilities
21   reserved for patrons, there were no designated parking spaces available for persons
22   with disabilities that complied with the 2010 Americans with Disabilities Act
23   Accessibility Guidelines (“ADAAG”) on November 7, 2020.
24          13.    At that time, instead of having architectural barrier free facilities for
25   patrons with disabilities, Defendants have: a built up curb ramp that projects from
26   the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
27   in excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
28          14.    Parking spaces are one of the facilities, privileges, and advantages
                                                  3
                                     FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 4 of 9 Page ID #:58


 1   reserved by Defendants to persons at the Property serving the Business.
 2         15.    Because Defendants ERIC AVALOS FELIX, an individual, own the
 3   Property, which is a place of public accommodation, they are responsible for the
 4   violations of the ADA that exist in the parking area and accessible routes that
 5   connect to the facility’s entrance that serve customers to the Business.
 6         16.    Subject to the reservation of rights to assert further violations of law
 7   after a site inspection found infra, Plaintiff asserts there are additional ADA
 8   violations which affect him personally.
 9         17.    Plaintiff is informed and believes and thereon alleges Defendants had
10   no policy or plan in place to make sure that there was compliant accessible parking
11   reserved for persons with disabilities prior to November 7, 2020.
12         18.    Plaintiff is informed and believes and thereon alleges Defendants have
13   no policy or plan in place to make sure that the designated disabled parking for
14   persons with disabilities comport with the ADAAG.
15         19.    Plaintiff personally encountered these barriers. The presence of these
16   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
17   conditions at public place of accommodation and invades legally cognizable
18   interests created under the ADA.
19         20.    The conditions identified supra are necessarily related to Plaintiff’s
20   legally recognized disability in that Plaintiff is substantially limited in the major life
21   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
22   disabled parking placard; and because the enumerated conditions relate to the use of
23   the accessible parking, relate to the slope and condition of the accessible parking and
24   accessible path to the accessible entrance, and relate to the proximity of the
25   accessible parking to the accessible entrance.
26         21.    As an individual with a mobility disability who at times relies upon a
27   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
28   accommodations have architectural barriers that impede full accessibility to those
                                                 4
                                    FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 5 of 9 Page ID #:59


 1   accommodations by individuals with mobility impairments.
 2          22.      Plaintiff is being deterred from patronizing the Business and its
 3   accommodations on particular occasions, but intends to return to the Business for the
 4   dual purpose of availing himself of the goods and services offered to the public and
 5   to ensure that the Business ceases evading its responsibilities under federal and state
 6   law.
 7          23.      Upon being informed that the public place of accommodation has
 8   become fully and equally accessible, he will return within 45 days as a “tester” for
 9   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
10   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
11          24.      As a result of his difficulty experienced because of the inaccessible
12   condition of the facilities of the Business, Plaintiff was denied full and equal access
13   to the Business and Property.
14          25.      The Defendants have failed to maintain in working and useable
15   conditions those features required to provide ready access to persons with
16   disabilities.
17          26.      The U.S. Department of Justice has emphasized the importance of
18   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
19   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
20   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
21   Coronavirus Disease 2019 (COVID-19) found at
22   https://www.ada.gov/aag_covid_statement.pdf.
23          27.      The violations identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the Department of
25   Justice as presumably readily achievable to remove and, in fact, these barriers are
26   readily achievable to remove. Moreover, there are numerous alternative
27   accommodations that could be made to provide a greater level of access if complete
28   removal were not achievable.
                                                  5
                                     FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 6 of 9 Page ID #:60


 1         28.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 2   alleges, on information and belief, that there are other violations and barriers in the
 3   site that relate to his disability. Plaintiff will amend the First Amended Complaint,
 4   to provide proper notice regarding the scope of this lawsuit, once he conducts a site
 5   inspection. However, the Defendants are on notice that the Plaintiff seeks to have all
 6   barriers related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th
 7   Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, the plaintiff
 8   can sue to have all barriers that relate to his disability removed regardless of whether
 9   he personally encountered them).
10         29.    Without injunctive relief, Plaintiff will continue to be unable to fully
11   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
12                               FIRST CAUSE OF ACTION
13    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
14      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
15                                        (P.L. 110-325)
16         30.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this First Amended Complaint
18   necessary or helpful to state this cause of action as though fully set forth herein.
19         31.    Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods, and services of any place
21   of public accommodation are offered on a full and equal basis by anyone who owns,
22   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23   Discrimination is defined, inter alia, as follows:
24                a.     A failure to make reasonable modifications in policies, practices,
25                       or procedures, when such modifications are necessary to afford
26                       goods, services, facilities, privileges, advantages, or
27                       accommodations to individuals with disabilities, unless the
28                       accommodation would work a fundamental alteration of those
                                                6
                                    FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 7 of 9 Page ID #:61


 1                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                b.     A failure to remove architectural barriers where such removal is
 3                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                       Appendix "D".
 6                c.     A failure to make alterations in such a manner that, to the
 7                       maximum extent feasible, the altered portions of the facility are
 8                       readily accessible to and usable by individuals with disabilities,
 9                       including individuals who use wheelchairs, or to ensure that, to
10                       the maximum extent feasible, the path of travel to the altered area
11                       and the bathrooms, telephones, and drinking fountains serving
12                       the area, are readily accessible to and usable by individuals with
13                       disabilities. 42 U.S.C. § 12183(a)(2).
14         32.    Any business that provides parking spaces must provide accessible
15   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
16   shall be at the same level as the parking spaces they serve. Changes in level are not
17   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
18   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
19   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
20   designated disabled parking space is a violation of the law and excess slope angle in
21   the access pathway is a violation of the law.
22         33.    A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily accessible
24   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25         34.    Here, the failure to ensure that accessible facilities were available and
26   ready to be used by Plaintiff is a violation of law.
27         35.    Given its location and options, Plaintiff will continue to desire to
28   patronize the Business but he has been and will continue to be discriminated against
                                                7
                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 8 of 9 Page ID #:62


 1   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 2   the barriers.
 3                               SECOND CAUSE OF ACTION
 4       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 5         36.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this First Amended Complaint
 7   necessary or helpful to state this cause of action as though fully set forth herein.
 8         37.       California Civil Code § 51 et seq. guarantees equal access for people
 9   with disabilities to the accommodations, advantages, facilities, privileges, and
10   services of all business establishments of any kind whatsoever. Defendants are
11   systematically violating the UCRA, Civil Code § 51 et seq.
12          38.      Because Defendants violate Plaintiff’s rights under the ADA,
13   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
14   52(a).) These violations are ongoing.
15          39.      Plaintiff is informed and believes and thereon alleges that Defendants’
16   actions constitute discrimination against Plaintiff on the basis of a disability, in
17   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
18   previously put on actual or constructive notice that the Business is inaccessible to
19   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
20   inaccessible form, and Defendants have failed to take actions to correct these
21   barriers.
22                                            PRAYER
23    WHEREFORE, Plaintiff prays that this court award damages provide relief as
24   follows:
25         1.        A preliminary and permanent injunction enjoining Defendants from
26   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
27   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
28   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
                                                  8
                                     FIRST AMENDED COMPLAINT
     Case 5:20-cv-02491-JWH-SP Document 20 Filed 02/05/21 Page 9 of 9 Page ID #:63


 1   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 2   under the Disabled Persons Act (Cal. C.C. §54) at all.
 3         2.     An award of actual damages and statutory damages of not less than
 4   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 5         3.     An additional award of $4,000.00 as deterrence damages for each
 6   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 8         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
10

11                              DEMAND FOR JURY TRIAL
12         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
13   raised in this First Amended Complaint.
14

15   Dated: February 5, 2021                 MANNING LAW, APC
16

17                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
18                                       Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28
                                                9
                                   FIRST AMENDED COMPLAINT
